DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 have been examined.
P = paragraph, e.g. p5 = paragraph 5.

The novelty of the proposed invention seems to be obtaining a cause of delay in travel of a vehicle.  This is well known in the art.  Please review the cited arts and the arts relied upon but not utilized in the conclusion section.
Each of the prior arts utilized below disclose the proposed invention.
Both Balakrishna or Liu (p’s 49, 87, 90, 35, 51, 48, 60-61; fig’s 4, 6, 8 and 3) explicitly disclose the cause of delay in a travel plan.  The applicant is urged to review the above in detail, particularly the cited parts.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites obtaining data, transferring data and a determination based on the obtained data. 

It should be pointed out that independent claims 1 and 13, only have transferring data, i.e. obtaining and output of data.
This judicial exception is not integrated into a practical application. In particular, the claim only using a processor to perform the steps of obtaining, transferring and determining. The processor is recited at a high-level of generality (i.e., as a generic 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform obtaining data, transferring data and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Balakrishna USPAP 2019/0072398.

Balakrishna discloses via p55:
	[0055] In an example embodiment, a real time or near real time conflict 
check and conflict resolution/avoidance may also be performed.  For example, if 
a first user is taking a trip using a first vehicle and a second user is 
scheduled to take a different trip with the first vehicle shortly after the 
first user completes their trip, a real time or near real time conflict check 
may be performed.  In another example embodiment, it may be identified that a 
user is experiencing unexpected delays during their trip and it may be 
determined if the unexpected delays will cause a conflict with any second 
travel plans of the conflict-resolved travel plan.  For example, a first user 
may be taking a trip using the first vehicle and experience heavier traffic 
than expected, take longer completing an errand than expected, and/or the like.  
This unexpected delay may be identified (e.g., by the vehicle apparatus 30, 
integration apparatus 10, and/or user apparatus 20) and the conflict resolution 
engine 115 may determine if the unexpected delay is likely to cause a conflict 
with a second travel plan of the conflict-resolved travel plan.  For example, 
if a second user is scheduled to begin a trip shortly after the first user 
completes their trip, the unexpected delay may be likely to cause a conflict 
with the second user's travel plan.  If the second user is scheduled to begin a 
trip several hours after the first user completes their trip, the unexpected 
delay is less likely to cause a conflict with the second user's travel plan.  
In an example embodiment, the conflict may be a timing conflict, an available 
fuel/energy conflict (e.g., if the first user is traveling in heavy traffic 
their fuel/energy consumption may be different than expected for the trip), 
and/or the like.  If it is determined that the unexpected delay in the first 
user's trip is likely to cause a conflict with a second travel plan of the 
conflict-resolved travel plan, a new conflict-resolved travel plan may be 
determined and/or generated (and/or the previously determined conflict-resolved 
travel plan may be updated) based on the collaboration plan 130, the previously 
determined conflict-resolved travel plan, the estimated effect of the 
unexpected delay on the first user's trip, and/or the like.  The integration 
apparatus 10 may continue to determine and/or generate new conflict-resolved 
travel plan and/or update the previously determined conflict-resolved travel 
plan as additional information/data regarding the unexpected delay becomes 
available (e.g., via the vehicle apparatus 30, user apparatus 20, and/or other 
computing entity 40).  For example, current traffic information/data may be 
received from the computing entity 40 indicating that the unexpected delay in 
the first user's trip is 15 minutes due to unexpectedly heavy traffic and a new 

previously determined conflict-resolved travel plan may be updated based 
thereon.  Thus, the effect of the unexpected delay on the second travel plans 
of the conflict-resolved travel plan may be determined and/or mitigated and any 
resulting conflicts may be resolved and/or avoided in real time and/or near 
real time. 
	Hence it can be seen from above that the cause of the delay is identified and transferred such that “a new conflict-resolved travel plan may be 
determined and/or generated”.
	Figure 4 of Balakrishna discloses:

    PNG
    media_image1.png
    845
    699
    media_image1.png
    Greyscale

As per claim 2, Balakrishna discloses wherein the travel plan includes a scheduled travel route of the vehicle; and the processor is programmed to: obtain an estimated arrival time at which the vehicle arrives at the scheduled point when the vehicle travels along the scheduled travel route of the vehicle; and determine that the delay has occurred when the estimated arrival time is later than the scheduled time (p’s 
“This unexpected delay may be identified (e.g., by the vehicle apparatus 30, 
integration apparatus 10, and/or user apparatus 20)”
As per claim 3, Balakrishna discloses wherein the travel plan includes a scheduled travel route of the vehicle; and the processor is programmed to: obtain based on the travel track record, an estimated time required when the vehicle travels along the scheduled travel route of the vehicle; and determine the cause of the delay to be a road situation when the estimated time required exceeds a scheduled time required when the vehicle travels according to the travel plan (p’s 55, 82, 28, 53, 25; fig’s 6 and 4) as per the discussion above and further Balakrishna disclose via p55:
“For example, a first user may be taking a trip using the first vehicle and experience heavier traffic than expected”
As per claim 4, Balakrishna discloses wherein the processor is programmed to: determine, based on the travel track record, whether the vehicle travels on a road and a vehicle speed is lower than a reference vehicle speed; and when it is determined that the vehicle travels on the road and the vehicle speed is lower than the reference vehicle speed, determines the cause of the delay to be a road situation (p’s 55, 82, 28, 53, 25; fig’s 6 and 4) as per the discussion above where the traffic on the road would cause the vehicle to travel at a slower speed and hence cause a delay in the travel time.
As per claim 5, Balakrishna discloses wherein the processor is programmed to: determine, based on the travel track record, whether a departure time from the scheduled point is later than the scheduled time associated with the scheduled point; 
[0082] Various embodiments provide improvements to technology relating to 
trip planning and navigation.  For example, example embodiments may prevent and resolve conflict between multiple users planning trips that use the same 
vehicle or vehicles from a set of vehicles.  Example embodiments provide 
benefits such as reducing delay at the beginning of a trip due to a user 
needing to enter trip plan information/data (e.g., a destination) at the 
beginning of the trip and a route for the trip needing to be determined.  
Additionally, example embodiments, provide the advantage of real time or near 
real time re-evaluation of a conflict-resolved travel plan such that unexpected 
delays in a first trip are identified in real time or near real time and the 
effects on a second trip may be mitigated.  Example embodiments provide further 
advantages such as the automatic controlling and/or modification of one or more 
systems of the vehicle based on user behavior patterns and other aspects of the 
conflict-resolved travel plan.  Example embodiments further provide an 
optimized use of a vehicle's fuel/energy supply in view of future and/or 
expected vehicle use.  For example, example embodiments may reduce untimely 
refueling and/or recharging of a vehicle and provide efficient energy 
management of the vehicle's fuel/energy resources.

As per claim 6, Balakrishna discloses wherein the processor is programmed to: determine, based on the travel track record, that a stay period of the vehicle at a point other than a road is longer than a reference period; and when the stay period of the vehicle at the point other than the road is longer than the reference period, determine the cause of the delay to be excessive break time (p’s 55, 82, 28, 53, 25; fig’s 6 and 4) as per the discussion above and further Balakrishna discloses via p55:
“For example, a first user may be taking a trip using the first vehicle and experience heavier traffic than expected, take longer completing an errand than expected, and/or the like.”
When a user takes longer to complete an errand, the errand can be at a point other than the road.  It has been already discussed above that any cause of delay can be identified by Balakrishna.
As per claim 7, Balakrishna discloses wherein the travel plan includes a scheduled travel route of the vehicle; and the processor is programmed to: identify, based on the travel track record, whether the vehicle has traveled on a road out of the scheduled travel route of the vehicle; and when the vehicle has traveled on the road out of the scheduled travel route of the vehicle, determine the cause of the delay to be a state of being out of the scheduled travel route (p’s 55, 82, 28, 53, 25; fig’s 6 and 4) as per the discussion above.

[0028] Thus, example embodiments may prevent and resolve conflict between 
multiple users planning trips that use the same vehicle or vehicles from a set 
of vehicles.  Example embodiments provide benefits such as reducing delay at 
the beginning of a trip due to a user needing to enter trip plan 
information/data (e.g., a destination) at the beginning of the trip and a route 
for the trip needing to be determined.  Additionally, example embodiments, 
provide the advantage of real time or near real time re-evaluation of a 
conflict-resolved travel plan such that unexpected delays in a first trip are 
identified in real time or near real time and the effects on a second trip may 
be mitigated.  Example embodiments provide further advantages such as the 
automatic controlling and/or modification of one or more systems of the vehicle 
based on user behavior patterns and other aspects of the conflict-resolved 

vehicle's fuel/energy supply in view of future and/or expected vehicle use.  
For example, example embodiments may reduce untimely refueling and/or 
recharging of a vehicle and provide efficient energy management of the 
vehicle's fuel/energy resources.
As per claim 9, Balakrishna discloses wherein the travel plan includes three or more scheduled points; and the cause of the delay is obtained for each section between the scheduled points (p’s 55, 82, 28, 53, 25; fig’s 6 and 4) as per the discussion above and Balakrishna discloses via figure 6:

    PNG
    media_image2.png
    855
    642
    media_image2.png
    Greyscale


As per claim 12 and 14, Balakrishna discloses an operation management system/computer comprising: a processor programmed to: obtain a travel track record including a travel point of a vehicle and a travel time associated with the travel point; determine, based on the travel track record, whether a departure time from a scheduled point is later than a scheduled time having been scheduled (p’s 82, 53, 28, 55, 25); determine a cause of delay to be departure delay when it is determined that the departure time from the scheduled point is later than the scheduled time having been scheduled; and output the determined cause of delay (p’s 28, 53, 82; fig’s 4 and 6; p’s 55 and 25) as per the discussion above for claims 1, 5 and 13 and further Balakrishna discloses via p82 and 55:
[0082] Various embodiments provide improvements to technology relating to 
trip planning and navigation.  For example, example embodiments may prevent and resolve conflict between multiple users planning trips that use the same 
vehicle or vehicles from a set of vehicles.  Example embodiments provide 
benefits such as reducing delay at the beginning of a trip due to a user 
needing to enter trip plan information/data (e.g., a destination) at the 
beginning of the trip and a route for the trip needing to be determined.  
Additionally, example embodiments, provide the advantage of real time or near 
real time re-evaluation of a conflict-resolved travel plan such that unexpected 
delays in a first trip are identified in real time or near real time and the 
effects on a second trip may be mitigated.  Example embodiments provide further 
advantages such as the automatic controlling and/or modification of one or more 
systems of the vehicle based on user behavior patterns and other aspects of the 
conflict-resolved travel plan.  Example embodiments further provide an 
optimized use of a vehicle's fuel/energy supply in view of future and/or 
expected vehicle use.  For example, example embodiments may reduce untimely 
refueling and/or recharging of a vehicle and provide efficient energy 
management of the vehicle's fuel/energy resources. 

[0055] For example, a first user may be taking a trip using the first vehicle and experience heavier traffic than expected, take longer completing an errand than expected, and/or the like. This unexpected delay may be identified (e.g., by the vehicle apparatus 30, integration apparatus 10, and/or user apparatus 20)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishna USPAP 2019/0072398, and further in view of Liu et al. USPAP 2009/0287405.
As per claims 1 and 13, Balakrishna discloses an operation management system/computer comprising: a processor programmed to: obtain a travel plan including a scheduled point and a scheduled time associated with the scheduled point; obtain a travel track record including a travel point of a vehicle and a travel time associated with the travel point (p’s 82, 53, 28, 55, 25); obtain, when a delay has occurred in the travel plan, a cause of the delay based on the travel track record and the travel plan; and output the obtained cause of the delay (p’s 28, 55, 82; fig’s 4 and 6; p’s 53 and 25).
Balakrishna discloses all the limitations of the invention, however, arguendo, if Balakrishna is or might be interpreted such that it might not explicitly disclose a variety of cause/criteria of delay, then Liu discloses a variety of cause/criteria of delay (p’s 49, 87, 90, 35, 51, 48, 60-61; fig’s 4, 6, 8 and 3).  If this interpretation is taken, then it would have been obvious to modify Balakrishna to include a variety of cause/criteria of delay such as that taught by Liu in order to obtain accurate delay information can be obtained.  Examples of delay criteria may include weather conditions (e.g., rain, snow); seasonal traffic differences (winter vs.  summer); known traffic accidents or other incidents; constructions zones; special events (parades, sporting games, rock concerts), and so forth (Liu, p49).
As per claim 2, Balakrishna discloses wherein the travel plan includes a scheduled travel route of the vehicle; and the processor is programmed to: obtain an 
“This unexpected delay may be identified (e.g., by the vehicle apparatus 30, 
integration apparatus 10, and/or user apparatus 20)”
As per claim 3, Balakrishna discloses wherein the travel plan includes a scheduled travel route of the vehicle; and the processor is programmed to: obtain based on the travel track record, an estimated time required when the vehicle travels along the scheduled travel route of the vehicle; and determine the cause of the delay to be a road situation when the estimated time required exceeds a scheduled time required when the vehicle travels according to the travel plan (p’s 55, 82, 28, 53, 25; fig’s 6 and 4) as per the discussion above and further Balakrishna disclose via p55:
“For example, a first user may be taking a trip using the first vehicle and experience heavier traffic than expected”
As per claim 4, Balakrishna discloses wherein the processor is programmed to: determine, based on the travel track record, whether the vehicle travels on a road and a vehicle speed is lower than a reference vehicle speed; and when it is determined that the vehicle travels on the road and the vehicle speed is lower than the reference vehicle speed, determines the cause of the delay to be a road situation (p’s 55, 82, 28, 53, 25; fig’s 6 and 4) as per the discussion above where the traffic on the road would cause the vehicle to travel at a slower speed and hence cause a delay in the travel time.

[0082] Various embodiments provide improvements to technology relating to 
trip planning and navigation.  For example, example embodiments may prevent and resolve conflict between multiple users planning trips that use the same 
vehicle or vehicles from a set of vehicles.  Example embodiments provide 
benefits such as reducing delay at the beginning of a trip due to a user 
needing to enter trip plan information/data (e.g., a destination) at the 
beginning of the trip and a route for the trip needing to be determined.  
Additionally, example embodiments, provide the advantage of real time or near 
real time re-evaluation of a conflict-resolved travel plan such that unexpected 
delays in a first trip are identified in real time or near real time and the 
effects on a second trip may be mitigated.  Example embodiments provide further 
advantages such as the automatic controlling and/or modification of one or more 
systems of the vehicle based on user behavior patterns and other aspects of the 
conflict-resolved travel plan.  Example embodiments further provide an 
optimized use of a vehicle's fuel/energy supply in view of future and/or 
expected vehicle use.  For example, example embodiments may reduce untimely 

management of the vehicle's fuel/energy resources.
Hence it is clear from the above that the delay can be a departure delay if the user takes time entering trip plan information at the beginning of the trip and obviously delaying the travel time due to a departure delay.
As per claim 6, Balakrishna discloses wherein the processor is programmed to: determine, based on the travel track record, that a stay period of the vehicle at a point other than a road is longer than a reference period; and when the stay period of the vehicle at the point other than the road is longer than the reference period, determine the cause of the delay to be excessive break time (p’s 55, 82, 28, 53, 25; fig’s 6 and 4) as per the discussion above and further Balakrishna discloses via p55:
“For example, a first user may be taking a trip using the first vehicle and experience heavier traffic than expected, take longer completing an errand than expected, and/or the like.”
When a user takes longer to complete an errand, the errand can be at a point other than the road.  It has been already discussed above that any cause of delay can be identified by Balakrishna.
As per claim 7, Balakrishna discloses wherein the travel plan includes a scheduled travel route of the vehicle; and the processor is programmed to: identify, based on the travel track record, whether the vehicle has traveled on a road out of the scheduled travel route of the vehicle; and when the vehicle has traveled on the road out of the scheduled travel route of the vehicle, determine the cause of the delay to be a 
As per claim 8, Balakrishna discloses wherein the scheduled time includes a scheduled arrival time at the scheduled point and a scheduled departure time from the scheduled point; and the processor is programmed to: determine, based on the travel track record, that an arrival time at the scheduled point is before the scheduled arrival time and a departure time from the scheduled point is later than the scheduled departure time; and when the arrival time at the scheduled point is before the scheduled arrival time and the departure time from the scheduled point is later than the scheduled departure time, determine the cause of the delay to be a delay at the scheduled point (p’s 55, 82, 28, 53, 25; fig’s 6 and 4) as per the discussion above, the user can spend too much time entering plan information and hence the delay would be at the scheduled time and further Balakrishna discloses via p28:
[0028] Thus, example embodiments may prevent and resolve conflict between 
multiple users planning trips that use the same vehicle or vehicles from a set 
of vehicles.  Example embodiments provide benefits such as reducing delay at 
the beginning of a trip due to a user needing to enter trip plan 
information/data (e.g., a destination) at the beginning of the trip and a route 
for the trip needing to be determined.  Additionally, example embodiments, 
provide the advantage of real time or near real time re-evaluation of a 
conflict-resolved travel plan such that unexpected delays in a first trip are 
identified in real time or near real time and the effects on a second trip may 
be mitigated.  Example embodiments provide further advantages such as the 

based on user behavior patterns and other aspects of the conflict-resolved 
travel plan.  Example embodiments further provide an optimized use of a 
vehicle's fuel/energy supply in view of future and/or expected vehicle use.  
For example, example embodiments may reduce untimely refueling and/or 
recharging of a vehicle and provide efficient energy management of the 
vehicle's fuel/energy resources.
As per claim 9, Balakrishna discloses wherein the travel plan includes three or more scheduled points; and the cause of the delay is obtained for each section between the scheduled points (p’s 55, 82, 28, 53, 25; fig’s 6 and 4) as per the discussion above and Balakrishna discloses via figure 6:

    PNG
    media_image2.png
    855
    642
    media_image2.png
    Greyscale


As per claim 12 and 14, Balakrishna discloses an operation management system/computer comprising: a processor programmed to: obtain a travel track record including a travel point of a vehicle and a travel time associated with the travel point; determine, based on the travel track record, whether a departure time from a scheduled point is later than a scheduled time having been scheduled (p’s 82, 53, 28, 55, 25); determine a cause of delay to be departure delay when it is determined that the departure time from the scheduled point is later than the scheduled time having been scheduled; and output the determined cause of delay (p’s 28, 53, 82; fig’s 4 and 6; p’s 55 and 25) as per the discussion above for claims 1, 5 and 13 and further Balakrishna discloses via p82 and 55:
Balakrishna discloses all the limitations of the invention, however, arguendo, if Balakrishna is or might be interpreted such that it might not explicitly disclose a variety of cause/criteria of delay including departure delay, then Liu discloses a variety of cause/criteria of delay including departure delay (p’s 49, 87, 90, 35, 51, 48, 60-61; fig’s 4, 6, 8 and 3).  If this interpretation is taken, then it would have been obvious to modify Balakrishna to include a variety of cause/criteria of delay including departure delay such as that taught by Liu in order to obtain accurate delay information can be obtained.  Examples of delay criteria may include weather conditions (e.g., rain, snow); seasonal traffic differences (winter vs.  .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Fukuda et al. (U.S. patent application publication 2018/0188057) discloses event data for at least one moving event is received.  From the event data, moving event data indicating a trend of the moving event can be generated.  For each of a plurality of vehicles, historical trip pattern data can be accessed and, based on the historical trip pattern data, a probability that the vehicle will be affected by the moving event can be determined.  A moving event simulation can be generated based on, at least in part, the historical pattern data and the trend of the moving event.  The moving event simulation can predict future locations of the vehicle and the moving event at each of a 
plurality of future time intervals.  Based on the moving event simulation, a determination can be made as to when the vehicle will be affected by the moving 
event.  A notification regarding the moving event can be communicated.



	Perkins et al. (U.S. patent application publication 2018/0136003) discloses sending first and second recommended routes to a wireless device in response receiving a present vehicle location stored when the vehicle was parked and also a received destination and departure time.  The first recommended route is based on travel-time factors corresponding to the destination and departure time and specified routing and timing preferences.  The second recommended route is based on a calculated alternative departure time using the specified preferences. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents

        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667